Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed 11/04/ 2021. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-30 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Cox et al. (20140267896) in view Yousefi, Ali et al. ,“Aggregating Seismic, Acoustic and Vibration Sensor Outputs for Enhancing Threat Detection Performance and Estimating Threat-Level”, December 2011, University of Southern California, IEEE article, pages 202-203, hereinafter “Yousefi”. As per independent claims 1, 8, 16 and 27 the prior art of record Cox discloses:
An advertising structure monitoring system, comprising:
a sensor coupled to the advertising structure and positioned to detect activity on the frame or a ladder that is positioned on the pole to provide access to the frame (par 222, 223, 227).


a control module having at least one processing element and programmed with instructions that, when executed by the at least one processing element, cause the control module to:
detect an occurrence of an intruder event based on the activity detected by the sensor (page 202).
The combination of Cox and Yousefi does not teach:
an advertising structure having a billboard mounted on a pole, the billboard having one or more of an electronic advertisement or at least one light source directed toward an advertisement on the billboard for illuminating the advertisement, and the billboard further having a frame positioned to provide access to the one or more of the electronic advertisement or the at least one light source; and
perform at least one action for deactivating one of the electronic advertisement or the at least one light source directed toward the advertisement on the billboard in response to detection of the intruder event.
These uniquely distinct features render claims 1-30 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621